United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                        F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                       December 11, 2006
                               FOR THE FIFTH CIRCUIT
                                                                                    Charles R. Fulbruge III
                                                                                            Clerk
                                           No. 05-20628
                                         Summary Calendar




UNITED STATES OF AMERICA,
                                                                                 Plaintiff-Appellee,


                                               versus

GEORGE HENDERSON,

                                                                               Defendant-Appellant.


                           Appeal from the United States District Court
                               for the Southern District of Texas
                                      (No. 4:05-MC-0073)


Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

       George Henderson appeals from the district court’s enforcement of an administrative

summons from the Internal Revenue Service (IRS). We affirm.

                      I. FACTUAL AND PROCEDURAL BACKGROUND

       On October 19, 2004, the IRS served an administrative summons on Henderson to gather

evidence related to Henderson’s tax liability for 1999, 2000, and 2001. Henderson did not comply

with the summons, and the United States sought enforcement of the summons in district court. The


       *
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.
district court issued an enforcement order against Henderson, which he appeals to this court.

Henderson argues that the district court lacked jurisdiction over him and that his Fifth Amendment

right against self-incrimination was violated by the summons.

                                          II. DISCUSSION

       We review both of Henderson’s challenges de novo. See, e.g., Pederson v. Louisiana State

Univ., 213 F.3d 858, 869 (5th Cir. 2000) (de novo review of jurisdictional issues); FDIC v. Fid. &

Deposit Co. of Maryland, 45 F.3d 969, 977 (5th Cir. 1995) (de novo review of legal issues, including

Fifth Amendment challenges). The United States District Court for the Southern District of Texas

is an Article III court established by Congress. See 28 U.S.C. § 124. The IRS has authority under

26 U.S.C. § 7602(a) to issue an administrative summons in order to “determin[e] the liability of any

person for any internal revenue tax” and to seek enforcement of that summons in federal court under

26 U.S.C. § 7604. Both of these statutes are federal laws that the district court has jurisdiction to

consider under 28 U.S.C. § 1331. The court had personal jurisdiction over Henderson because of

his domicile in the jurisdiction. See, e.g., Milliken v. Meyer, 311 U.S. 457, 463-64 (1940); see also

26 U.S.C. § 7604(a).1 Thus, the district court had both subject matter and personal jurisdiction over

the enforcement action brought by the IRS. We also note that the IRS summons was valid under

United States v. Powell, 379 U.S. 48, 57-58 (1964). See also United States v. Wyatt, 637 F.2d 293,

300 (5th Cir. 1981).

       The district court’s enforcement of the summons did not violate Henderson’s Fifth

Amendment right to not incriminate himself. An administrative summons implicates the Fifth



       1
         Henderson’s claim that he is not a citizen of the United States is frivolous. See, e.g., United
States v. Price, 798 F.2d 111 (5th Cir. 1986).

                                                   2
Amendment if its sole purpose is to build a criminal case. United States v. Roundtree, 420 F.2d 845,

852 (5th Cir. 1969). There is no indication that the government’s sole purpose in enforcing the

summons was to gather evidence to bring criminal charges against Henderson; instead, the purpose

of the summons, partially if not entirely, was to assess Henderson’s tax liability. Therefore, the

enforcement of the summons did not violate the Fifth Amendment.

                                       III. CONCLUSION

       For the foregoing reasons, we affirm the judgment of the district court.




                                                 3